DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8, 12-13, 17, and 29 are pending in the Amendment filed 04/18/2022. 
The rejection of claims 8, 12-13, 17, and 29 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s amendment to independent claims 17 and 29.  
The indication of allowable subject matter is withdrawn in view of Applicant’s amendment to claims 17 and 29 (removing the limitation “wherein a straight edge forms” a fourth side of the first periphery and a fourth side of the second periphery).
Claims 12-13 and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gordon (GB 2489737 A).
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon (GB 2489737 A) in view of Jemsby et al. (US 20130198989 A1). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gordon (GB 2489737 A).
29. Gordon discloses a makeup remover mask [Abstract, “wipes”], comprising:
a first sheet of an absorbent material [pg. 6, para. 4; pg. 8, para. 3 “non-woven fabric or paper”], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, a fourth side of the first periphery is opposite from the concave edge [Fig. 1; See annotated Fig. 1 below] wherein an entire exterior of the makeup remover mask has a uniform composition across length, width, and thickness [pg. 6, para. 5, “impregnated”; pg. 8, para. 3 “preferably wet”]; and
a second sheet of an absorbent material, the second sheet is defined by a second periphery including four sides, two opposite third and fourth straight edges form two sides of the second periphery and a convex edge between the two opposite third and fourth straight edges forms a third side of the second periphery, a fourth side of the second periphery is opposite from the concave edge [Fig. 1; See annotated Fig. 1 below], wherein the first sheet and the second sheet are stacked upon each other [Fig. 2, pg. 5, para. 3, “wipes arranged in a folded zigzag format”] wherein the first sheet and the second sheet are joined and can be separated [pg. 6, para. 1, “rupturable lines of perforations spaced along the length of material to create rupturable lines between wipes”; Fig. 1 ], wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable from the second sheet [pg. 6, para. 1, “rupturable lines of perforations spaced along the length of material to create rupturable lines between wipes”; Fig. 1; pg. 8, para. 3, “slots 16a…16m, which are largely evenly distributed along the perforation line 14”]. 
Each of the sides of the first and second peripheries are identified in “Annotated Figure 1” of Gordon above (see “1” for first side, “concave 3” for concave (third) side, etc.), which shows line of perforations 16 join the fourth sides “4” [pg. 8, para. 3, “slots 16a…16m, which are largely evenly distributed along the perforation line 14”].

    PNG
    media_image1.png
    645
    466
    media_image1.png
    Greyscale

Annotated Fig. 1. The annotated figure shows a first sheet having concave edge (top wipe, “concave 3”) and a second sheet having convex edge (bottom wipe, “convex 3”), and other sides 1, 2, and 4, as indicated for each sheet. 
12. Gordon discloses a container [Fig. 2], comprising multiple pairs of the first sheet and second sheet of the makeup remover mask of Claim 1 [Fig. 2, col. 10, para. 1].
13. Gordon discloses the container of Claim 12, further comprising a makeup remover solvent absorbed on the first sheet and the second sheet [pg. 6, para. 5, “impregnated”; pg. 8, para. 3 “preferably wet”].
Here, the disclosure of “wet” is sufficient to meet the claim limitation as to “a makeup remover solvent” because water and/or alcohol are conventionally used to wet wipes in the art, are makeup remover solvents, and would be immediately envisaged by one of ordinary skill in the art based on the disclosure of Gordon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (GB 2489737 A) in view of Jemsby et al. (US 20130198989 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited prior art. 
17. Gordon discloses a method for removing eye makeup [Abstract, “wipes”; pg. 1, para. 2, “impregnated non-woven fabric”], comprising:
providing a makeup remover mask [Figs. 1-2, Abstract], the makeup remover mask includes:
a first sheet of an absorbent material [pg. 6, para. 4; pg. 8, para. 3 “non-woven fabric or paper”], the first sheet is defined by a first periphery including four sides, two opposite first and second straight edges form two sides of the first periphery and a concave edge between the two opposite first and second straight edges forms a third side of the first periphery, a fourth side of the first periphery is opposite from the concave edge [Fig. 1; See annotated Fig. 1 below] wherein an entire exterior of the makeup remover mask has a uniform composition across length, width, and thickness [pg. 6, para. 5, “impregnated”; pg. 8, para. 3 “preferably wet”]; and
a second sheet of an absorbent material, the second sheet is defined by a second periphery including four sides, two opposite third and fourth straight edges form two sides of the second periphery and a convex edge between the two opposite third and fourth straight edges forms a third side of the second periphery, a fourth side of the second periphery is opposite from the concave edge [Fig. 1; See annotated Fig. 1 below], wherein the first sheet and the second sheet are stacked upon each other [Fig. 2, pg. 5, para. 3, “wipes arranged in a folded zigzag format”] wherein the first sheet and the second sheet are joined and can be separated [pg. 6, para. 1, “rupturable lines of perforations spaced along the length of material to create rupturable lines between wipes”; Fig. 1 ], wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material”, wherein the first sheet is separable from the second sheet [pg. 6, para. 1, “rupturable lines of perforations spaced along the length of material to create rupturable lines between wipes”; Fig. 1];
separating the first sheet from the second sheet of the makeup remover mask [Fig. 2, Abstract];
placing the concave edge of the first sheet on a lower eye lid of an eye beneath eyelashes, wherein the concave edge is juxtaposed on the lower eye lid; and
placing the convex edge of the second sheet on an upper eye lid of an eye, wherein the convex edge is juxtaposed on the upper eye lid.
Each of the sides of the first and second peripheries are identified in “Annotated Figure 1” of Gordon above (see “1” for first side, “concave 3” for concave (third) side, etc.), which shows line of perforations 16 join the fourth sides “4” [pg. 8, para. 3, “slots 16a…16m, which are largely evenly distributed along the perforation line 14”].
Gordon discloses the claimed wipe but fails to teach any particular use of the wipe, and therefore fails to explicitly disclose the steps of:
placing the concave edge of the first sheet on a lower eye lid of an eye beneath eyelashes, wherein the concave edge is juxtaposed on the lower eye lid; and
placing the convex edge of the second sheet on an upper eye lid of an eye, wherein the convex edge is juxtaposed on the upper eye lid.
However, Jemsby discloses a make-up removal wipe [Abstract], comprising:
[0002] Typically the application and removal of eye make-up and other cosmetics is performed with cotton pads, cotton balls, or non-woven wipes so as to apply or remove the composition by lightly rubbing the skin. These products are often square or round in shape and poorly adapted to removing or applying make-up around the eyes. Moreover, when a user wishes to remove make-up from her eyelashes using a cotton or non-woven pad impregnated with a make-up remover composition, a large proportion of the composition remains in the pad without contributing to removal of the make-up. Also, any make-up that is partially dissolved by the remover composition becomes trapped in the fibers, fouling the pad, shortening its life and making removal less effective. 
[0003] These applicators are not particularly ergonomic for the removal of make-up, as the applicator is unable to adapt to the contours of the user's face, which has both concave and convex surfaces, and cannot access smaller dimensions. For instance, the application may need to be accomplished in a very precise manner so as to avoid bringing liquid into contact with the eyes or in some instances may need to be folded or otherwise adapted to wipe around the eyes. Wiping about the eyes is particularly challenging because of the many convex and concave surfaces created in part by the proximity of the nose, the curvature of the eyelids and the top and bottom rows of eyelashes which are neither the same length, nor similarly positioned, relative to the eye opening. 
[0004] Accordingly, there is a need for a novel applicator facilitating the removal of make-up. Preferably, the applicator is specifically adapted to removal and application of make-up near the eye of the user.
[0005] To better facilitate the application and removal of make-up on the skin, including on the face, and especially around the eyes, the present invention provides a wiping product having two or more lobes which substantially conform to both the user's finger and the area around the user's eyes. The wiping product is not secured to the user's finger or worn like a glove, but rather is simply supported by one or more fingers in use. In this manner, the wiping product is both simple to use and provides excellent application and removal of make-up in often hard to reach areas, such as the recesses of the eyes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the general use, of the wipes of Gordon, to include the particular use of cleaning eye makeup from around a user’s eye, of Jemsby, because non-woven wipes having concave and convex edges are particularly suited for removing eye makeup from around a user’s eye, as taught by Jemsby [para. 0002-0005]. 
Here, Jemsby teaches the wipes are intended for use around the eyes, and further that the shape of the wipe is suited for removing makeup around the eyes [para. 0020-21]. Thus, one of ordinary skill in the art would have found it obvious to apply the wipes of Gordon to the areas of the eyes to which the shape of the wipe is complementary—e.g., the lobe/concave portion for the eyelid and the convex portion for the area underneath the eye, with predictable results. 
Furthermore, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See MPEP § 2143.02.
8. Modified Gordon discloses the method of claim 17, wherein the first sheet and the second sheet include a solvent [pg. 6, para. 5, “impregnated”; pg. 8, para. 3 “preferably wet”].
Here, the disclosure of “wet” is sufficient to meet the claim limitation as to “a solvent” because: 1) water or alcohol are commonly used to wet wipes in the art—each of which are solvents, and; 2) any wet substance is a solvent to some degree. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713